United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                               ________________

                                  No. 07-1022
                               ________________

Sherry Ferguson,                         *
                                         *
            Appellant,                   *
                                         *      Appeal from the United States
      v.                                 *      District Court for the
                                         *      Southern District of Iowa.
General Electric; Bill Ford; Floyd       *
Robertson; Kenny Garrels; Corky          *          [UNPUBLISHED]
May,                                     *

            Appellees.

                               ________________

                               Submitted: September 24, 2007
                                   Filed: October 3, 2007
                               ________________

Before WOLLMAN, HANSEN and RILEY, Circuit Judges.
                      ________________

PER CURIAM.

      Sherry Ferguson appeals the district court's1 grant of summary judgment to her
former employer, General Electric (GE), and four individual defendants in her Title
VII employment-discrimination suit alleging harassment and retaliation. See 42
U.S.C. § 2000e-2 (2000). Upon careful de novo review, see Devin v. Schwan's Home


      1
       The Honorable Harold D. Vietor, United States District Judge for the Southern
District of Iowa.
Serv., Inc., 491 F.3d 778, 785 (8th Cir. 2007), we find no reversible error of fact or
law. Ferguson failed to demonstrate that the harassment was based on her sex and that
her termination was causally linked to her protected conduct. See id. at 785, 788.
Furthermore, GE offered a legitimate nondiscriminatory reason for Ferguson's
termination, and Ferguson failed to rebut this showing by demonstrating that GE's
reason was a mere pretext for discrimination. See Tenge v. Phillips Modern Ag Co.,
446 F.3d 903, 910 (8th Cir. 2006). We also conclude that the district court did not
abuse its discretion in denying Ferguson's motion to reopen the record. See Parton v.
White, 203 F.3d 552, 556 (8th Cir.), cert. denied, 531 U.S. 963 (2000) ("Rule 59
motions cannot be used to introduce new evidence, tender new legal theories, or raise
arguments that could have been offered or raised prior to entry of judgment.").

      Accordingly, we affirm based on the well-reasoned opinion of the district court.
See 8th Cir. R. 47B.
                     ______________________________




                                         -2-